             Case 1:17-cr-00243-NONE-SKO Document 71 Filed 03/11/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 559-4000
   Facsimile: (559) 559-4099
 5

 6 Attorneys for the
    United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                             CASE NO. 1:17-CR-00243-NONE-SKO

11               Plaintiff,

12      v.
                                                           STIPULATION AND ORDER TO
13   JUDY IRENE CALDERON, JOHN                             CONTINUE STATUS CONFERENCE
     BALLARD, SHERRY LYNN HERBERT,
14   AND ANDREA RACHELLE TODD

15               Defendants.

16
                                              BACKGROUND
17
              This matter is currently set for status conference on March 17, 2021. Doc. 69. On March
18
     2, 2021, the Court issued a minute order directing the parties to submit a joint status report or a
19
     stipulation to change the date. Doc. 69. A proposed stipulation appears below.
20
                               STIPULATION AND [PROPOSED] ORDER
21
              The parties stipulate and agree that since the previous status conference, they have
22
     continued to investigate the facts and law surrounding this matter in preparation for a potential
23
     trial and have continued to engage in plea negotiations. The defendants continue to consider a
24
     proposed plea agreement in this case and the government has indicated that the plea agreement
25
     expires at the next status conference. Accordingly, the parties propose a further status
26
     conference on March 31, 2021. The parties agree that time should be excluded under the
27
     Speedy Trial Act, 18 U.S.C. § 3161, because the interest of the public and of the defendant in a
28

29                                                     1
30
          Case 1:17-cr-00243-NONE-SKO Document 71 Filed 03/11/21 Page 2 of 3


 1 speedy and public trial are outweighed by the need for defense preparation, plea negotiation, and

 2 continuity of counsel.

 3

 4                                                      Respectfully submitted,

 5                                                      PHILLIP A. TALBERT

 6                                                      Acting United States Attorney

 7

 8 DATED: March 11, 2021                                By:/s/ Michael G. Tierney    _

 9                                                      Michael G. Tierney
                                                        Assistant United States Attorney
10

11

12 Dated: March 11, 2021                                ___/s/ Mary Ann Bird_____________
13                                                      MARY ANN F. BIRD
                                                        Attorney for JOHN ALAN BALLARD
14

15 Dated: March 11, 2021                                ___/s/ Timote Fakaofo Tuitavuki______
                                                        TIMOTE FAKAOFO TUITAVUKI
16                                                      Attorney for JUDY IRENE CALDERON
17

18 Dated: March 11, 2021                                ___/s/ Steven Crawford______
                                                        STEVEN CRAWFORD
19                                                      Attorney for ANDREA TODD
20

21 Dated: March 11, 2021                                ___/s/ Martin Taleisnik______
                                                        MARTIN TALEISNIK
22                                                      Attorney for SHERRY HERBERT

23

24

25

26
27

28

29                                                  2
30
          Case 1:17-cr-00243-NONE-SKO Document 71 Filed 03/11/21 Page 3 of 3


 1                                              ORDER

 2
            The status conference currently set for March 17, 2021 is continued to March 31, 2021.
 3
     Time will be excluded under the Speedy Trial Act, 18 U.S.C. § 3161, because the interest of the
 4
     public and of the defendant in a speedy and public trial are outweighed by the need for defense
 5
     preparation, plea negotiation, and continuity of counsel.
 6

 7
     IT IS SO ORDERED.
 8

 9 Dated:      March 11, 2021                                    /s/   Sheila K. Oberto            .
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                                                    3
30
